[Logo Omitted] DST Systems DST Systems, Inc. 333 West 11th Street Kansas City, MO64105 www. dstsystems.com May 8, 2012 VIA EDGAR Ms. Kathleen Collins Accounting Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:DST Systems, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 29, 2012 File No. 001-14036 Dear Ms. Collins: DST Systems, Inc. (“DST” or the “Company”) is in receipt of your comment letter dated May 3, 2012 with respect to the above-referenced report. We note that the letter requests a response within 10 business days, or by May 17, 2012.We spoke with Ms. Melissa Feider, Staff Accountant, on May 8, 2012, discussing the need for an extension.Ms. Feider requested that we submit this letter.DST intends to respond to your comment letter on or before June 1, 2012, and respectfully requests an extension until that date in which to respond to your comments. Very truly yours, /s/Kenneth V. Hager Vice President, Chief Financial Officer and Treasurer cc:Mr. Randall D. Young, Esq. Mr. Gregg Wm. Givens
